Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive.
	Regarding claim 13, Applicant argues MARK does not qualify as prior art.  Examiner respectfully disagrees.  The provisional Mark 61/847,113 with a filing date of 07/17/2013 discloses subject matter that reads on instant claim 13.  See Fig.8 
	Regarding claim 14, Applicant argues MARK does not teach “adjusting at least one of a size and a shape of a nozzle during discharging”.  Examiner respectfully disagrees.  The provisional Mark 61/847,113 with a filing date of 07/17/2013 discloses in paragraph [0079] the relative sizing of the nozzle inlet and outlet are controlled.  For example, the rounded nozzle outlet 208 may be embodied by an outwardly extending lip, a chamfer, a filet, an arc, or any other appropriate geometry providing a smooth transition from the nozzle outlet.  A rounded nozzle outlet providing a smooth transition from the nozzle internal bore may help to avoid applying excessive stresses to, and/or scraping, the continuous material as it is extruded from the nozzle.  This may aid in accurately positioning and metering the continuous material as it is deposited onto a part.  Further, in case of continuous core reinforced materials including a relatively brittle internal core material, the smooth transition providing by the rounded nozzle outlet may help to avoid fracturing the continuous core material during deposition [0079].  Figures 4 and 6A-6C shows the size and shape of the nozzle is adjusted during discharging.  Furthermore, the original disclosure (Application 13/975,300) does not disclose “adjusting at least one of a size and a shape of the nozzle during discharging” as claimed.  The original disclosure only discloses the “nozzle is capable of adjusting its size and shape” but no mentioning of it occurring during discharge.  Therefore, instant claim does not claim priority to the filing date 8/24/2013 of said Application 13/975,300.  MARK reference does qualify as prior art in regards to claims 13-17 and 20.
	Regarding claim 8, Applicant argues while the intensity of USUDA may be controlled, there is no disclosure within any of the prior art that such an intensity should or could be adjusted along a discharge path.  Examiner respectfully disagrees.  USUDA discloses that the intensity of the irradiation unit is controllable and that in free space printing, the irradiation unit is attached to the moving nozzle.  Therefore, it is obvious to one of ordinary skill in the art that the intensity is adjustable along the discharge path. 
	Regarding claim 12, Applicant argues MARK does not teach “a dimension of the nozzle is twice a dimension of the continuous strand”.  Examiner respectfully disagrees.  MARK discloses the coated strand to be larger in diameter than the uncoated continuous strand as shown in Figs. 49G-49I [0281].  The nozzle dimensions need to be larger as shown in Fig.49A in order to extrude the coated strand.  MARK teaches increasing the nozzle outlet dimensions prevents build up within the nozzle and avoids fracturing the continuous core filament during deposition.  Therefore, it would have been obvious to one of ordinary skill in the art to have determined the optimum dimensions for the nozzle compared to the dimensions of the continuous strand through routine experimentation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742